DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims are interpreted as a four component surfactant cleaning composition comprising A) an alcohol ethoxy sulfate having C8-C20 and 1-10 EO in an amount from 20-80%; B) water in amount from 10-50%; C) an alkyl alcohol in amount from 3 to 10%; D) a glycol ether in an amount from 2-20% and a viscosity of thee composition being less than 5,000 cps.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bettiol et al (2015/0344821) in view of Durbut et al (5,523,013).
Bettiol et al disclose a detergent cleaning composition having 1-60% of a surfactant system and 35-49% of said system comprises an alkyl ethoxy sulfate surfactant having C8-C20 carbon atoms with 0.1 to 0.9 moles of EO (0011-0012). Bettiol et al further includes organic solvents such as aliphatic linear alcohols such as ethanol and C6-C16 glycol ethers and mixtures thereof in an amount from 0.01 to 20% (0041). With respect to the water content, Bettiol et al teach water in an amount from 10-95% (0040) and a viscosity preferably from 400-800 cps (0046). See example 5, which exemplifies AES at 12.9%; ethanol at 6.4%; propylene glycol ether at 9.5%; and water in approximately 37%.

Durbut et al disclose a liquid detergent composition comprising anionic detergent surfactants such as sodium ethoxylated fatty alcohol sulfate having 1-20 moles of EO of C6-C18 carbons (col. 4, lines 20-47). Durbut further teaches amphiphile co-surfactant such as glycol ethers including diethylene glycol monobutyl ether and ethylene glycol monobutyl ether (col. 5, lines 44-col. 6, and line 1). Moreover, organic solvents and water from 40-90% and co-surfactant in an amount from 0.5 to 20% (col. 7, lines 18-25).
Durbut et al teach that anionic surfactant such as sodium ethoxylated fatty alcohol sulfate having 1 mole of EO acts to improve product stability at high temperatures (col. 4, line 46-47). Therefore, the skilled artisan at the time the invention was made and absent a showing the contrary commensurate in scope with the claimed invention, would have been motivated to increase the EO moles of the anionic sulfate surfactant of Bettiol et al to improve stability of the detergent surfactant a high temperatures as suggested by Durbut for the same purpose of cleansing dishware and other cleansing items. Moreover, optimization of ingredients is within the level of the ordinary artisan even those outside of the range as claimed. 
Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)


	Durbut et al teach that it is well known to utilize specific glycol ethers such as diethylene glycol monobutyl and ethylene glycol monbutyl ethers and wherein Bettiol et al teach the use of glycol ethers broadly. The inclusive use of the specific ethers of Durbut, would have been obvious since one skilled in the art would have been motivated to include the ethers with the expectation that they would perform in the same manner and possess the same characteristics since the compounds Durbut et al are species of the genus ingredients of Bettiol et al and furthermore they are utilized for the same purpose of detergent cleansing.
Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established."; MPEP 2112.01 )).

Moreover, it has been held that products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical process, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

[W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an 
	Bettiol et al broadly teaches the concept of detergent cleaning with all of the claimed ingredients present but does not exemplify proportions and ratios of surfactant : alkyl alcohol : glycol ether.
	The broad proportions of ingredient claimed in Bettiol et al are taught but the ratios including surfactant : alkyl alcohol : glycol ether, would have obvious to optimize in the absence of a showing to the contrary and commensurate in scope with the claimed invention. Bettiol et al teach the proportions of the ingredients as claimed and one skilled in the art would have been within his ability to optimize the ratios of the three ingredients under routine experimentation for their intended purpose utilized. Applicant has not demonstrated any unexpected results of the ratios and Bettiol et al broadly teaches the proportions but does not teach or exemplify the ratios as claimed but non preferred embodiments may be indicative of obviousness as it is held. Accordingly, optimizing the amounts and ratios would have been obvious to the skilled artisan at the time the invention was made and absent a showing.
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAROLD PYON can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NECHOLUS OGDEN JR/             Primary Examiner, Art Unit 1761